UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-04178) Exact name of registrant as specified in charter: Putnam American Government Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: September 30, 2011 Date of reporting period: December 31, 2010 Item 1. Schedule of Investments: Putnam American Government Income Fund The fund's portfolio 12/31/10 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (45.1%)(a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (20.5%) Government National Mortgage Association Pass-Through Certificates 6s, January 15, 2029 $9 $10 5s, March 20, 2040 103,383,759 109,917,932 4 1/2s, TBA, January 1, 2041 31,000,000 32,189,141 4s, TBA, January 1, 2041 10,000,000 10,058,594 U.S. Government Agency Mortgage Obligations (24.6%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 7 1/2s, October 1, 2029 1,122,108 1,266,130 6s, September 1, 2021 24,686 26,788 5 1/2s, with due dates from July 1, 2019 to August 1, 2019 414,122 445,618 4 1/2s, with due dates from January 1, 2037 to June 1, 2037 1,901,452 1,955,576 4s, TBA, January 1, 2041 35,000,000 34,742,966 Federal National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from July 1, 2016 to February 1, 2017 105,104 114,366 6s, with due dates from July 1, 2011 to August 1, 2022 4,035,380 4,387,037 5 1/2s, with due dates from December 1, 2011 to February 1, 2021 940,120 1,014,722 5s, with due dates from January 1, 2038 to February 1, 2038 228,666 240,313 5s, March 1, 2021 48,790 52,108 4 1/2s, March 1, 2039 337,197 346,404 4s, with due dates from May 1, 2019 to September 1, 2020 411,589 428,942 4s, TBA, January 1, 2041 138,000,000 137,277,651 Total U.S. government and agency mortgage obligations (cost $331,184,450) U.S. TREASURY OBLIGATIONS (27.8%)(a) Principal amount Value U.S. Treasury Bonds 8s, November 15, 2021 $16,475,000 $23,315,339 7 1/2s, November 15, 2016 10,948,000 14,075,878 7 1/8s, February 15, 2023 14,634,000 19,669,249 6 1/4s, May 15, 2030 (SEGSF) 10,723,000 13,790,592 6 1/4s, August 15, 2023 (SEGSF) 17,491,000 21,997,278 6s, February 15, 2026 15,756,000 19,489,597 5 1/2s, August 15, 2028 14,632,000 17,248,368 5 1/4s, February 15, 2029 14,641,000 16,792,624 5 1/4s, November 15, 2028 14,988,000 17,185,119 4 1/2s, August 15, 2039 (SEGSF) 12,231,000 12,566,754 4 1/2s, February 15, 2036 14,640,000 15,165,487 4 3/8s, February 15, 2038 14,685,000 14,846,842 Total U.S. treasury obligations (cost $196,682,253) MORTGAGE-BACKED SECURITIES (16.4%)(a) Principal amount Value Countrywide Home Loans 144A IFB Ser. 05-R1, Class 1AS, IO, 5.665s, 2035 $155,596 $19,028 Ser. 06-R1, Class AS, IO, 5.63s, 2036 1,294,510 143,205 Ser. 05-R3, Class AS, IO, 5.511s, 2035 1,476,246 193,757 Ser. 06-R2, Class AS, IO, 5 1/2s, 2036 1,776,632 215,417 Ser. 05-R2, Class 1AS, IO, 5.306s, 2035 4,850,077 538,325 FRB Ser. 05-R3, Class AF, 0.661s, 2035 398,041 340,325 FRB Ser. 05-R1, Class 1AF1, 0.621s, 2035 153,181 126,757 Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.746s, 2037 481,971 679,746 IFB Ser. 2976, Class LC, 23.466s, 2035 232,195 324,746 IFB Ser. 2979, Class AS, 23.319s, 2034 360,097 479,752 IFB Ser. 3072, Class SM, 22.842s, 2035 816,305 1,107,744 IFB Ser. 3072, Class SB, 22.696s, 2035 664,911 897,911 IFB Ser. 3249, Class PS, 21.416s, 2036 494,975 673,221 IFB Ser. 3065, Class DC, 19.079s, 2035 3,053,426 3,999,988 IFB Ser. 3105, Class SI, IO, 18.947s, 2036 407,111 194,628 IFB Ser. 3031, Class BS, 16.074s, 2035 837,934 1,041,403 IFB Ser. 3772, Class SA, 14.13s, 2040 (F) 1,807,000 1,729,284 IFB Ser. T-56, Class 2ASI, IO, 7.839s, 2043 425,888 88,904 IFB Ser. 3184, Class SP, IO, 7.09s, 2033 918,110 107,588 IFB Ser. 3149, Class SE, IO, 6.89s, 2036 762,684 138,732 IFB Ser. 3151, Class SI, IO, 6.89s, 2036 6,757,151 1,159,746 IFB Ser. 3157, Class SA, IO, 6.89s, 2036 1,992,935 360,821 IFB Ser. 2752, Class XS, IO, 6.89s, 2030 8,462,482 701,455 IFB Ser. 3287, Class SE, IO, 6.44s, 2037 1,697,023 258,253 IFB Ser. 3398, Class SI, IO, 6.39s, 2036 2,181,008 269,376 IFB Ser. 3762, Class SA, IO, 6.34s, 2040 6,574,146 1,047,755 IFB Ser. 3145, Class GI, IO, 6.34s, 2036 107,060 16,683 IFB Ser. 3677, Class KS, IO, 6.29s, 2040 7,441,353 1,036,862 IFB Ser. 3485, Class SI, IO, 6.29s, 2036 1,863,685 282,516 IFB Ser. 3349, Class AS, IO, 6.24s, 2037 4,683,389 655,721 IFB Ser. 3152, Class SY, IO, 6.22s, 2036 560,530 86,518 IFB Ser. 3510, Class AS, IO, 6.15s, 2037 3,237,337 493,953 IFB Ser. 3225, Class EY, IO, 6.03s, 2036 3,826,300 495,200 IFB Ser. 3510, Class BI, IO, 5.77s, 2037 2,016,623 283,759 Ser. 3707, Class IK, IO, 5s, 2040 518,343 91,446 FRB Ser. T-57, Class 2A1, 4.061s, 2043 1,802 1,786 Ser. 3756, Class IG, IO, 4s, 2037 8,702,691 1,298,442 Ser. 3768, Class MI, IO, 4s, 2035 13,400,000 1,885,021 Ser. 3738, Class MI, IO, 4s, 2034 21,153,353 2,632,115 Ser. 3707, Class HI, IO, 4s, 2023 1,321,548 143,798 Ser. 3327, Class IF, IO, zero %, 2037 62,000 2,567 Ser. 3439, Class AO, PO, zero %, 2037 117,932 91,971 Ser. 3391, PO, zero %, 2037 111,066 89,454 Ser. 3289, Class SI, IO, zero %, 2037 35,626 826 Ser. 3300, PO, zero %, 2037 290,677 253,928 Ser. 3046, PO, zero %, 2035 86,883 77,179 Ser. 2947, Class AO, PO, zero %, 2035 13,254 10,625 Ser. 2692, Class TO, PO, zero %, 2033 27,362 20,937 Ser. 2684, PO, zero %, 2033 748,000 633,653 FRB Ser. 3274, Class TX, zero %, 2037 200,749 168,933 FRB Ser. 3326, Class YF, zero %, 2037 58,167 54,774 FRB Ser. 3261, Class KF, zero %, 2037 9,543 9,598 FRB Ser. 3263, Class TA, zero %, 2037 17,764 17,747 FRB Ser. 3238, Class LK, zero %, 2036 634,943 637,064 FRB Ser. 3129, Class TF, zero %, 2036 108,117 99,738 FRB Ser. 3117, Class AF, zero %, 2036 37,557 35,168 FRB Ser. 3047, Class BD, zero %, 2035 6,820 6,792 FRB Ser. 3326, Class WF, zero %, 2035 198,337 189,525 FRB Ser. 3030, Class CF, zero %, 2035 127,603 96,736 FRB Ser. 3033, Class YF, zero %, 2035 42,744 40,932 FRB Ser. 3036, Class AS, zero %, 2035 51,020 40,799 Federal National Mortgage Association IFB Ser. 07-75, Class JS, 50.275s, 2037 206,651 391,149 IFB Ser. 06-62, Class PS, 38.336s, 2036 946,009 1,590,087 IFB Ser. 05-74, Class NK, 26.197s, 2035 136,384 196,442 IFB Ser. 06-8, Class HP, 23.611s, 2036 651,947 929,938 IFB Ser. 05-45, Class DA, 23.464s, 2035 1,180,290 1,777,089 IFB Ser. 05-74, Class DM, 23.428s, 2035 1,218,352 1,731,723 IFB Ser. 07-53, Class SP, 23.244s, 2037 1,006,909 1,384,534 IFB Ser. 08-24, Class SP, 22.328s, 2038 4,859,505 6,703,172 IFB Ser. 05-122, Class SE, 22.188s, 2035 1,106,192 1,499,575 IFB Ser. 05-75, Class GS, 19.468s, 2035 1,081,689 1,383,103 IFB Ser. 05-106, Class JC, 19.316s, 2035 862,968 1,134,657 IFB Ser. 05-83, Class QP, 16.716s, 2034 322,892 402,154 FRB Ser. 03-W6, Class PT1, 9.876s, 2042 1,560,452 1,933,985 IFB Ser. 05-104, Class SI, IO, 6.439s, 2033 13,977,988 1,836,007 IFB Ser. 07-30, Class OI, IO, 6.179s, 2037 2,135,004 325,460 IFB Ser. 09-71, Class XS, IO, 5.939s, 2036 12,496,913 1,061,214 IFB Ser. 10-135, Class TS, IO, 5.759s, 2040 6,037,967 874,237 IFB Ser. 10-152, Class SB, IO, 5.74s, 2041 14,551,000 2,270,684 IFB Ser. 10-110, Class SB, IO, 5.739s, 2040 7,168,745 1,008,284 Ser. 07-W1, Class 1AS, IO, 5.541s, 2046 4,930,865 553,187 Ser. 10-98, Class DI, IO, 5s, 2040 828,454 140,365 Ser. 10-110, Class IP, IO, 5s, 2035 14,022,665 1,894,602 FRB Ser. 03-W14, Class 2A, 4.315s, 2043 1,796 1,776 FRB Ser. 04-W2, Class 4A, 4.095s, 2044 1,879 1,870 FRB Ser. 03-W3, Class 1A4, 4.076s, 2042 2,796 2,771 FRB Ser. 04-W7, Class A2, 3.688s, 2034 719 743 FRB Ser. 03-W11, Class A1, 3.233s, 2033 135 137 FRB Ser. 07-95, Class A3, 0.511s, 2036 11,005,000 10,124,600 Ser. 01-50, Class B1, IO, 0.406s, 2041 15,177,012 203,941 Ser. 01-79, Class BI, IO, 0.312s, 2045 2,594,636 30,000 Ser. 08-53, Class DO, PO, zero %, 2038 571,658 434,963 Ser. 07-64, Class LO, PO, zero %, 2037 301,179 276,742 Ser. 07-44, Class CO, PO, zero %, 2037 472,524 420,352 Ser. 08-36, Class OV, PO, zero %, 2036 104,066 77,485 Ser. 04-61, Class CO, PO, zero %, 2031 416,218 403,478 Ser. 1988-12, Class B, zero %, 2018 12,979 11,998 FRB Ser. 06-115, Class SN, zero %, 2036 376,792 374,530 FRB Ser. 06-104, Class EK, zero %, 2036 61,195 57,456 FRB Ser. 05-117, Class GF, zero %, 2036 17,036 16,730 FRB Ser. 05-45, Class FG, zero %, 2035 128,423 120,369 FRB Ser. 06-1, Class HF, zero %, 2032 49,457 41,287 IFB Ser. 06-48, Class FG, zero %, 2036 92,231 91,681 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.439s, 2039 8,030,115 1,351,228 IFB Ser. 10-98, Class CS, IO, 6.439s, 2038 1,040,044 172,876 IFB Ser. 10-114, Class NS, IO, 6.439s, 2038 11,242,479 1,858,382 IFB Ser. 10-98, Class SA, IO, 6.439s, 2038 1,004,683 159,976 IFB Ser. 10-32, Class SP, IO, 6.439s, 2036 1,373,415 171,649 IFB Ser. 10-85, Class SA, IO, 6.389s, 2040 429,492 64,716 IFB Ser. 10-85, Class AS, IO, 6.389s, 2039 1,422,705 223,763 IFB Ser. 10-113, Class AS, IO, 6.389s, 2039 1,007,322 160,577 IFB Ser. 10-125, Class ES, IO, 6.389s, 2039 10,046,780 1,718,549 IFB Ser. 10-85, Class SD, IO, 6.389s, 2038 947,607 144,150 IFB Ser. 10-69, Class SP, IO, 6.389s, 2038 11,260,000 1,844,388 IFB Ser. 10-113, Class SE, IO, 6.389s, 2036 7,964,206 1,298,166 IFB Ser. 10-98, Class QS, IO, 6.339s, 2040 1,346,793 211,164 IFB Ser. 10-98, Class YS, IO, 6.339s, 2039 1,393,044 216,869 IFB Ser. 10-47, Class HS, IO, 6.339s, 2039 646,533 103,878 IFB Ser. 10-3, Class MS, IO, 6.289s, 2038 10,595,341 1,636,897 IFB Ser. 10-53, Class SA, IO, 6.239s, 2039 1,351,070 208,544 IFB Ser. 10-2, Class SA, IO, 6.239s, 2037 1,510,866 201,323 IFB Ser. 10-20, Class SC, IO, 5.889s, 2040 9,112,352 1,369,131 IFB Ser. 10-113, Class BS, IO, 5.739s, 2040 11,614,414 1,525,669 IFB Ser. 10-62, Class SE, IO, 5.489s, 2040 9,410,535 1,163,989 Ser. 10-68, Class MI, IO, 5s, 2039 9,997,477 1,764,302 Ser. 10-145, Class UI, IO, 5s, 2036 9,812,603 1,160,537 Ser. 10-84, Class NI, IO, 4 1/2s, 2036 13,099,091 1,833,873 Ser. 10-158, Class DI, IO, 4s, 2038 11,399,000 1,839,685 Ser. 10-165, Class IP, IO, 4s, 2038 9,158,000 1,373,700 Ser. 10-116, Class QI, IO, 4s, 2034 7,894,108 1,065,993 Ser. 06-36, Class OD, PO, zero %, 2036 23,225 20,997 FRB Ser. 07-73, Class KI, IO, zero %, 2037 1,457,616 14,576 FRB Ser. 07-73, Class KM, zero %, 2037 145,896 138,498 FRB Ser. 07-35, Class UF, zero %, 2037 28,579 27,873 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 316,322 306,621 Ser. 05-RP3, Class 1A3, 8s, 2035 951,120 879,786 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 1,304,510 1,206,672 FRB Ser. 05-RP2, Class 1AF, 0.611s, 2035 9,207,569 7,826,433 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 27,113 24,808 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 30,546 28,255 Ser. 05-RP1, Class 1AS, IO, 5.961s, 2035 359,006 51,607 IFB Ser. 04-4, Class 1AS, IO, 5.458s, 2034 870,025 125,066 Ser. 05-RP2, Class 1AS, IO, 5.425s, 2035 9,207,569 1,300,569 Ser. 06-RP2, Class 1AS1, IO, 5.334s, 2036 9,889,767 1,396,930 FRB Ser. 06-RP2, Class 1AF1, 0.661s, 2036 9,889,767 8,406,302 FRB Ser. 04-4, Class 1AF, 0.661s, 2034 870,025 739,521 FRB Ser. 05-RP1, Class 1AF, 0.611s, 2035 359,006 306,053 MASTR Reperforming Loan Trust 144A Ser. 05-1, Class 1A4, 7 1/2s, 2034 52,198 49,588 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 0.367s, 2035 29,761 28,645 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class A2, 7s, 2034 596,800 584,864 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.611s, 2034 30,055 24,345 Structured Asset Securities Corp. Ser. 07-4, Class 1A4, IO, 1s, 2045 16,950,357 533,000 Total mortgage-backed securities (cost $111,589,576) PURCHASED OPTIONS OUTSTANDING (0.7%)(a) Expiration date/ Contract strike price amount Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 $13,723,300 $287,366 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 5,044,100 194,147 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 34,099,400 1,258,950 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 34,099,400 1,089,476 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 34,099,400 86,271 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. Sep-15/4.04 5,044,100 525,747 Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 24,564,400 795,150 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 24,564,400 680,434 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 4.22% versus the three month USD-LIBOR-BBA maturing February 16, 2041. Feb-11/4.22 13,723,300 468,925 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 34,099,400 124,463 Total purchased options outstanding (cost $5,657,956) SHORT-TERM INVESTMENTS (50.6%)(a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.15% (e) 90,682,730 $90,682,730 Interest in $439,946,000 joint tri-party repurchase agreement dated December 31, 2010 with Merrill Lynch & Co. due January 3, 2011 - maturity value of $59,274,235 for an effective yield of 0.25% (collateralized by various mortgage-backed securities with coupon rates ranging from 1.543% to 6.00% and due dates ranging from July 1, 2027 to October 20, 2060, valued at $448,744,920) $59,273,000 59,273,000 U.S. Treasury Bills, for effective yields ranging from 0.22% to 0.24%, July 28, 2011 (SEG) (SEGSF) 70,000,000 69,897,100 U.S. Treasury Bills, for effective yields ranging from 0.20% to 0.27%, June 2, 2011 (SEG) (SEGSF) 1,837,000 1,834,909 U.S. Treasury Bills with effective yields ranging from 0.18% to 0.29%, March 10, 2011(SEG) (SEGSF) 3,267,000 3,266,281 U.S. Treasury Bills, for effective yields ranging from 0.05% to 0.10%, January 20, 2011 (SEGSF) 150,000,000 149,995,316 Total short-term investments (cost $374,971,975) TOTAL INVESTMENTS Total investments (cost $1,020,086,210)(b) FUTURES CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Short) 258 $31,508,250 Mar-11 $(525,990) U.S. Treasury Bond 30 yr (Long) 906 115,146,938 Mar-11 (1,058,214) U.S. Treasury Note 5 yr (Short) 139 16,362,906 Mar-11 254,877 U.S. Treasury Note 10 yr (Long) 188 22,642,250 Mar-11 (137,209) Total WRITTEN OPTIONS OUTSTANDING at 12/31/10 (premiums received $60,825,965) (Unaudited) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. $29,998,000 Aug-11/4.49 $2,369,842 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.525 3,627,153 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 12,932,000 Aug-11/4.475 151,434 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 12,932,000 Aug-11/4.475 1,013,352 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 14,999,000 Aug-11/4.55 156,440 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 29,998,000 Aug-11/4.49 329,978 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 14,999,000 Aug-11/4.55 1,256,016 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,677,000 Aug-11/4.765 43,259 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.765% versus the three month USD-LIBOR-BBA maturing August 16, 2021. 5,677,000 Aug-11/4.765 564,407 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 90,809,000 Aug-11/4.7 713,759 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 90,809,000 Aug-11/4.7 8,635,936 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 65,671,500 Jul-11/4.745 427,629 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 65,671,500 Jul-11/4.745 6,511,201 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,529,000 Jul-11/4.5475 164,232 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 41,058,000 Jul-11/4.52 369,522 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.525 391,318 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.46 430,878 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 20,529,000 Jul-11/4.5475 1,744,760 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 41,058,000 Jul-11/4.52 3,407,403 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 43,781,000 Jul-11/4.46 3,422,930 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 8,242,500 Aug-15/4.375 1,208,103 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 8,242,500 Aug-15/4.375 717,098 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 8,242,500 Aug-15/4.46 760,206 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 07, 2045. 8,242,500 Aug-15/4.46 1,150,735 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 26,103,000 Jan-11/3.565 8,614 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 26,103,000 Jan-11/3.565 2,606,646 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 7,846,920 Feb-15/5.36 405,686 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 7,846,920 Feb-15/5.36 681,348 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 17,656,640 Feb-15/5.27 963,241 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 17,656,640 Feb-15/5.27 1,461,440 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 5,929,000 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 24,564,400 Mar-11/4.7375 11,054 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 24,564,400 Mar-11/4.665 12,282 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 44,468,500 May-12/5.51 532,706 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/10 (proceeds receivable $60,656,875) (Unaudited) Principal Settlement Agency amount date Value FNMA, 4s, January 1, 2041 $61,000,000 1/13/11 $60,680,702 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $188,530,700 $112,796 7/23/15 1.90% 3 month USD-LIBOR-BBA $(638,321) 227,025,000 (207,930) 7/23/20 3 month USD-LIBOR-BBA 2.96% (4,183,982) Barclays Bank PLC 15,229,900 (E) 3/9/21 4.2375% 3 month USD-LIBOR-BBA (1,010,656) 42,274,300 (1,215,386) 11/10/20 3 month USD-LIBOR-BBA 3.74% 375,639 23,571,000 262,664 10/28/30 3 month USD-LIBOR-BBA 3.38% (1,690,801) 38,301,300 (213,834) 10/28/18 2.27% 3 month USD-LIBOR-BBA 1,678,951 78,924,500 (75,717) 11/3/15 3 month USD-LIBOR-BBA 1.43% (2,419,359) 22,885,200 (65,808) 11/3/20 3 month USD-LIBOR-BBA 2.69% (1,297,827) 4,740,000 8/27/40 3.21625% 3 month USD-LIBOR-BBA 695,450 9,613,000 9/1/40 3 month USD-LIBOR-BBA 3.35% (1,184,689) 65,399,926 11/8/25 3.2175% 3 month USD-LIBOR-BBA 4,487,846 165,753,873 11/8/15 3 month USD-LIBOR-BBA 1.315% (5,934,399) 2,845,901 11/8/25 3.215% 3 month USD-LIBOR-BBA 196,126 4,881,715 11/8/15 3 month USD-LIBOR-BBA 1.30% (178,302) 26,981,200 11/9/20 2.68% 3 month USD-LIBOR-BBA 1,494,472 8,484,400 11/9/40 3 month USD-LIBOR-BBA 3.7525% (499,563) 19,200,200 11/9/15 3 month USD-LIBOR-BBA 1.355% (650,950) 18,533,600 11/10/40 3 month USD-LIBOR-BBA 3.7575% (1,076,792) 57,056,900 11/10/20 2.71% 3 month USD-LIBOR-BBA 3,016,222 41,161,700 11/10/15 3 month USD-LIBOR-BBA 1.40% (1,310,557) 45,197,700 11/12/20 2.7225% 3 month USD-LIBOR-BBA 2,349,877 31,566,300 11/12/15 3 month USD-LIBOR-BBA 1.4125% (992,259) 14,043,200 11/12/40 3 month USD-LIBOR-BBA 3.745% (849,745) 42,748,500 11/23/15 1.7575% 3 month USD-LIBOR-BBA 681,537 43,510,000 12/10/20 3.408% 3 month USD-LIBOR-BBA (211,168) 21,199,600 12/10/40 4.1025% 3 month USD-LIBOR-BBA 4,273 Citibank, N.A. 205,736,400 39,413 7/9/20 3 month USD-LIBOR-BBA 3.01% (2,316,119) 34,535,100 8/9/20 3 month USD-LIBOR-BBA 2.89875% (861,532) 27,131,300 9/24/20 2.5875% 3 month USD-LIBOR-BBA 1,564,266 28,707,200 11/8/15 3 month USD-LIBOR-BBA 1.305% (1,041,704) 42,845,600 11/8/20 2.635% 3 month USD-LIBOR-BBA 2,539,850 19,200,200 11/9/15 3 month USD-LIBOR-BBA 1.345% (660,251) 26,368,000 11/9/20 2.67% 3 month USD-LIBOR-BBA 1,483,565 8,484,400 11/9/40 3 month USD-LIBOR-BBA 3.747% (507,861) 4,050,600 1,110 12/10/12 3 month USD-LIBOR-BBA 0.81% 6,099 15,400,000 12/14/20 3.3975% 3 month USD-LIBOR-BBA (53,339) 10,804,800 (2,926) 6/28/14 1.81% 3 month USD-LIBOR-BBA (117,082) Credit Suisse International 147,315,700 (832,719) 2/22/40 4.58% 3 month USD-LIBOR-BBA (15,173,676) 15,461,900 12/8/20 3 month USD-LIBOR-BBA 3.08125% (364,185) 43,500,000 12/10/20 3 month USD-LIBOR-BBA 3.344% (32,799) 28,700,000 12/17/40 4.334% 3 month USD-LIBOR-BBA (1,146,268) 37,757,600 12/21/15 3 month USD-LIBOR-BBA 2.1475% (3,635) 21,000,000 8/16/20 2.732% 3 month USD-LIBOR-BBA 850,886 7,200,000 9/27/20 3 month USD-LIBOR-BBA 2.53875% (448,749) 27,620,000 10/5/20 3 month USD-LIBOR-BBA 2.61125% (1,588,770) 34,666,200 (9,530) 11/3/12 0.50% 3 month USD-LIBOR-BBA 121,854 28,707,200 11/8/15 3 month USD-LIBOR-BBA 1.31125% (1,032,827) 42,845,600 11/8/20 2.63375% 3 month USD-LIBOR-BBA 2,544,642 8,333,100 11/17/40 3.95% 3 month USD-LIBOR-BBA 205,725 10,500,000 12/1/20 3 month USD-LIBOR-BBA 2.9725% (338,706) 773,200 (2,357) 7/8/40 3 month USD-LIBOR-BBA 3.76% (36,784) Deutsche Bank AG 84,065,300 (2,384) 11/3/12 0.50% 3 month USD-LIBOR-BBA 312,971 54,036,200 11/5/20 3 month USD-LIBOR-BBA 2.6675% (3,027,826) 101,714,500 11/5/15 1.3855% 3 month USD-LIBOR-BBA 3,258,680 91,125,352 11/8/15 3 month USD-LIBOR-BBA 1.313% (3,270,983) 35,880,676 11/8/25 3.224% 3 month USD-LIBOR-BBA 2,434,217 178,199,300 417,449 7/27/20 3 month USD-LIBOR-BBA 2.94% (3,104,150) 16,500,000 12/31/40 3 month USD-LIBOR-BBA 4.1342% 65,611 10,817,400 12/3/15 1.905% 3 month USD-LIBOR-BBA 107,230 Goldman Sachs International 23,491,300 7/20/40 3.7275% 3 month USD-LIBOR-BBA 1,211,116 171,627,400 (19,106) 10/1/12 0.59% 3 month USD-LIBOR-BBA 119,244 41,210,700 (9,437) 5/12/13 3 month USD-LIBOR-BBA 1.64% 730,110 63,569,100 8/12/15 3 month USD-LIBOR-BBA 1.665% (596,148) 17,984,300 8/12/40 3.68% 3 month USD-LIBOR-BBA 1,121,282 197,306,600 (462,281) 6/16/15 2.33% 3 month USD-LIBOR-BBA (3,914,488) JPMorgan Chase Bank, N.A. 19,000,000 12/8/20 3.135% 3 month USD-LIBOR-BBA 357,948 32,746,400 12/10/15 3 month USD-LIBOR-BBA 2.06625% (94,289) 32,249,700 (E) 2/9/21 3.56% 3 month USD-LIBOR-BBA (351,844) 10,370,300 12/20/40 4.355% 3 month USD-LIBOR-BBA (449,132) 15,229,900 (E) 3/8/21 4.165% 3 month USD-LIBOR-BBA (916,688) 16,597,400 (388,379) 9/20/20 3 month USD-LIBOR-BBA 3.995% 723,928 11,064,900 (257,812) 9/20/20 3 month USD-LIBOR-BBA 3.965% 454,466 26,233,000 1,198,848 10/14/20 4.02% 3 month USD-LIBOR-BBA (520,830) 7,500,000 12/23/40 3 month USD-LIBOR-BBA 4.141% 39,109 6,900,000 12/31/20 3 month USD-LIBOR-BBA 3.3925% 10,114 23,491,300 7/20/40 3.7225% 3 month USD-LIBOR-BBA 1,232,314 6,564,200 7/22/40 3.75% 3 month USD-LIBOR-BBA 313,220 3,000,000 8/16/20 2.732% 3 month USD-LIBOR-BBA 121,555 27,190,300 9/7/14 3 month USD-LIBOR-BBA 1.3375% (143,709) 26,538,600 10/25/40 3 month USD-LIBOR-BBA 3.5275% (2,584,800) 8,500,000 10/28/20 3 month USD-LIBOR-BBA 2.72175% (428,211) 104,077,500 11/5/15 3 month USD-LIBOR-BBA 1.42% (3,161,234) 61,828,599 11/8/25 3.2225% 3 month USD-LIBOR-BBA 4,205,842 156,888,229 11/8/15 3 month USD-LIBOR-BBA 1.31% (5,655,795) 15,544,700 11/12/40 3 month USD-LIBOR-BBA 3.775% (857,889) 51,952,600 11/12/15 1.435% 3 month USD-LIBOR-BBA 1,576,944 5,654,000 11/12/40 3.90% 3 month USD-LIBOR-BBA 186,742 12,000,000 9/22/20 3 month USD-LIBOR-BBA 2.736% (531,961) 55,904,400 10/5/12 0.62125% 3 month USD-LIBOR-BBA 17,125 397,964,500 11/12/12 0.665% 3 month USD-LIBOR-BBA 263,281 115,887,400 11/12/15 3 month USD-LIBOR-BBA 1.5575% (2,834,232) 8,629,300 11/23/40 3 month USD-LIBOR-BBA 3.9525% (214,490) 36,591,100 12/3/12 0.8025% 3 month USD-LIBOR-BBA (49,022) 43,715,800 12/6/12 0.805% 3 month USD-LIBOR-BBA (55,951) 118,697,700 236,495 7/16/15 2.14% 3 month USD-LIBOR-BBA (1,699,004) UBS, AG 19,568,200 12/9/40 4.1075% 3 month USD-LIBOR-BBA (15,402) Total (E) See Total return swap contracts note and/or Interest rate swap contracts note(s) regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/10 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $4,464,745 $ 1/12/39 5.50% (1 month Synthetic TRS $22,614 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 23,827,633 1/12/38 (6.50%) 1 month Synthetic TRS (155,570) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 15,781,609 1/12/38 (6.50%) 1 month Synthetic TRS (103,038) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 5,574,996 1/12/39 5.50% (1 month Synthetic TRS 28,238 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 3,863,148 1/12/39 5.50% (1 month Synthetic TRS 19,567 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,102,947 1/12/38 (6.50%) 1 month Synthetic TRS (26,788) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,247,465 1/12/38 6.50% (1 month Synthetic TRS 14,674 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 2,125,149 1/12/38 (6.50%) 1 month Synthetic TRS (13,875) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 2,512,966 1/12/39 5.50% (1 month Synthetic TRS 12,728 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 2,762,837 1/12/38 (6.50%) 1 month Synthetic TRS (18,038) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 17,301,259 1/12/38 (6.50%) 1 month Synthetic TRS (112,960) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 16,222,394 1/12/39 5.50% (1 month Synthetic TRS 82,168 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 16,222,394 1/12/39 5.50% (1 month Synthetic TRS 82,168 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 17,301,259 1/12/38 (6.50%) 1 month Synthetic TRS (112,960) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 7,576,781 1/12/39 5.50% (1 month Synthetic TRS 38,377 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Goldman Sachs International 12,280,447 1/12/39 5.50% (1 month Synthetic TRS 62,202 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,059,035 1/12/39 5.50% (1 month Synthetic TRS 35,755 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 7,497,033 1/12/38 (6.50%) 1 month Synthetic TRS (48,948) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 14,894,437 1/12/39 5.50% (1 month Synthetic TRS 75,442 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total Key to holding's abbreviations FRB Floating Rate Bonds IFB Inverse Floating Rate Bonds IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2010 through December 31, 2010 (the reporting period). (a) Percentages indicated are based on net assets of $741,241,261. (b) The aggregate identified cost on a tax basis is $1,020,419,771, resulting in gross unrealized appreciation and depreciation of $27,980,702 and $5,932,610, respectively, or net unrealized appreciation of $22,048,092. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $16,927 for the reporting period. During the reporting period, cost of purchases of investments in Putnam Money Market Liquidity Fund aggregated $50,058,777. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, the fund maintained liquid assets totaling $373,631,003 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. Security valuation: Investments, including mortgage backed securities, are valued on the basis of valuations provided by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such service providers use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Futures contracts: The fund uses futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The fund had an average contract amount of approximately 1,000 on futures contracts for the reporting period. Options contracts: The fund uses options contracts to hedge duration, convexity and prepayment risk and to hedge against changes in value of securities it owns, owned or expected to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately $369,600,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately $1,032,600,000 on written options contracts for the reporting period. Total return swap contracts: The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Outstanding notional on total return swap contracts at the close of the reporting period one indictive of the volume of activity during the period. Interest rate swap contracts: The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. The fund had an average notional amount of approximately $4,074,300,000 on interest rate swap contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $592,150 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $86,461,498 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $86,020,255. TBA purchase commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However ,it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Dollar rolls: To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Mortgage-backed securities $ $121,400,173 $ Purchased options outstanding 5,510,929 U.S. Government and Agency Mortgage Obligations 334,464,298 U.S. Treasury Obligations 206,143,127 Short-term investments 90,682,730 284,266,606 Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(1,466,536) $ $ Written options (52,179,608) TBA sale commitments (60,680,702) Interest rate swap contracts (39,674,575) Total return swap contracts (118,244) Totals by level $ Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Interest rate contracts 51,514,826 139,442,860 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam American Government Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: February 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: February 28, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: February 28, 2011
